                                                                                Exhibit
10.60



SEVENTH LEASE MODIFICATION


THE LEASE AGREEMENT, dated January 28, 2003, and modified thereafter, by and
between AMERICAN CENTER LLC (“Landlord”), a Michigan Limited Liability Company,
and LDMI TELECOMMUNICATIONS INC. (“Tenant”), a Michigan Corporation, for Suites
400, 500, 1660 & 1680 consisting of 43,373 rentable square feet and Storage
Space #7 and #8 consisting of 250 square feet (the “Premises” or “demised
premises”) in the AMERICAN CENTER (the “Building”) 27777 Franklin Road,
Southfield, Michigan 48034 (the “Project”) is hereby modified as follows:


 

1.  
Satellite Dish - Effective October 1, 2005, Tenant, at its sole expense has the
right to erect, maintain and operate, one (1) additional two foot (2’) diameter
satellite dish on the roof of the Building (together with the two (2) existing
satellite dishes, the “Tenant Facilities”), in the location indicated in Exhibit
A attached hereto, under the same terms and conditions as those prescribed in
Section 1 of the Fourth Lease Modification dated May 19, 2004.




2.  
The Tenant Facilities shall be operated on a month-to-month basis for three (3)
months from October 1, 2005 to December 31, 2005. Tenant shall pay a monthly
Base Rent of Two Hundred and 00/100 Dollars ($200.00) for the one (1) additional
satellite dish.




3.  
Non-Disclosure - Tenant will not record this Sixth Lease Modification or a
memorandum hereof, and will not otherwise disclose the terms of this Sixth Lease
Modification to anyone other than its attorneys, accountants or employees who
need to know of its contents in order to perform their duties for Tenant. Any
other disclosure will be an event of Default under the Lease. Tenant agrees that
Landlord shall have the right to publish a "tombstone" or other promotional
description of this Sixth Lease Modification.



Except as hereinabove specifically provided to the contrary, all of the
remaining terms, covenants, and agreements contained in said Lease, and all
modifications thereafter, shall remain in full force and effect and shall be
applicable to the Premises as described in said Lease is hereby acknowledged,
ratified, and confirmed by the parties hereto.




LANDLORD:   
 
TENANT:
AMERICAN CENTER LLC, a Michigan Limited Liability Company
 
LDMI TELECOMMUNICATIONS, INC., a Michigan Corporation
By: Southfield Office Manager, Inc.
   
By:
 /s/ Paul Stodulski  
By:
 /s/ Michael Mahoney
Printed:
Paul Stodulski
 
Printed:
 Michael Mahoney
Its:
Secretary
 
Its:
 CFO
Date:
   
Date:
 






--------------------------------------------------------------------------------



EXHIBIT A


SPACE PLAN









 



 
                TENANT:
 
                LDMI TELECOMMUNICATIONS, INC., a Michigan Corporation
     
            By:
 /s/ Michael Mahoney  
            Printed:
 Michael Mahoney  
            Its:
 CFO  
            Date:
 


